UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
ANDRE DAVIS,

       Plaintiffs,

       -against-
                                                    MEMORANDUM AND ORDER
THE CITY OF NEW YORK, POLICE                        Case No. 15-CV-4684-FB-JO
OFFICER TERRANCE LLOYD,
SHIELD #27336, POLICE OFFICER
OSCAR RAMOS, SHIELD #10760,
SERGEANT KRISTEN SCHAFFER,
SHIELD #07860, POLICE OFFICERS
JOHN/JANE DOE(S) #1-10,

        Defendants.
------------------------------------------------x
Appearances:
For the Plaintiffs:                                 For the Defendant:
DAVID A. ZELMAN                                     ZACHARY CARTER
Law Office of David A. Zelman                       Corporation Counsel of the City of
612 Eastern Parkway                                 New York
Brooklyn, New York 11225                            By: ELISSA FUDIM
                                                    100 Church Street
                                                    New York, New York 10007

BLOCK, Senior District Judge:

       After a five-day trial, the jury in this action under 42 U.S.C. § 1983 rendered

a verdict finding that the plaintiff, Andre Davis, was not falsely arrested, excessively

detained or subjected to excessive force. Davis now moves for judgment as a matter

of law pursuant to Federal Rule of Civil Procedure 50 or, in the alternative, for a

new trial pursuant to Federal Rule of Civil Procedure 59.

                                                1
      Davis’s sole challenge to the verdict is that the evidence compelled the

conclusion that there was no reasonable suspicion supporting the initial stop that led

to his arrest.1 The evidence at trial established that a 911 caller reported that a

Hispanic male accompanied by a black male had stolen a mirror from a car. The

report of the call noted that the Hispanic male was wearing a red and black

sweatshirt, blue jeans, and yellow Timberland boots; it did not describe the black

male’s clothing. It further noted that the Hispanic male had fled on foot while the

black male had fled in a green Suburban.

      Officers Terrance Lloyd and Oscar Ramos responded to the call three or four

minutes later.   They found and spoke to the 911 caller, who described the

perpetrators as a “black male and a Spanish male.” Pl.’s Mem. of Law, Ex. A. at 12.

He did not describe the clothing of either man but said that they had just walked

around the corner. When the officers turned the corner, they saw a black man—

Davis—walking within a few feet of a Hispanic man down an otherwise empty

block. The Hispanic man was wearing a red jacket and blue jeans; Davis had a

bookbag.


      1
        On a Rule 50 motion the evidence must be viewed in the light most
favorable to the party who prevailed at trial. See Arlio v. Lively, 474 F.3d 46, 51
(2d Cir. 2007). A Rule 59 motion does not impose that requirement, but a court
should not grant a new trial “unless it is convinced that the jury reached a seriously
erroneous result or that the verdict is a miscarriage of justice.” Ali v. Kipp, 891
F.3d 59, 64 (2d Cir. 2018) (citation, internal quotation marks and alteration
omitted).
                                            2
      Davis cites Dancy v. McGinley, 843 F.3d 93 (2d Cir. 2016), for the proposition

that “race, when considered by itself and sometimes even in tandem with other

factors, does not generate reasonable suspicion for a stop.” Id. at 109 (quoting

United States v. Swindle, 407 F.3d 562, 569-570 (2d Cir. 2005)). The plaintiffs in

Dancy were stopped walking down a busy street several blocks from an attempted

robbery. A police report described the perpetrator as “a thin, black male wearing a

brown jacket traveling in an unknown direction.” Id. at 109. One of the plaintiffs

was thin and black but wearing a camouflage jacket. The Second Circuit held that

the stop was not supported by reasonable suspicion.

      Several facts distinguish this case from Dancy. The 911 call here described

two men, while the call in Dancy “did not mention a second assailant or accomplice.”

Id. Davis was seen near a Hispanic man wearing a red top and blue jeans, though

not yellow boots; the clothing description in Dancy did not match either plaintiff at

all. Perhaps most significantly, the plaintiffs in Dancy were found several blocks

from the crime scene in “innocuous” circumstances. See id. (“It would not have

been unusual to find a thin, black male in downtown Poughkeepsie that Friday

evening.”). The complaining witness here told the officers that the two men had just

turned the corner. That is precisely where Davis and the Hispanic man were found,

with no one else around.




                                         3
      In sum, the Court disagrees that Davis’s race was the main or only factor

supporting the stop. He is black and male, but he was also walking near a Hispanic

man wearing most of the clothing described in the 911 call. He was found where

the complaining witness said the perpetrators had gone, in circumstances where he

did not simply blend into a crowd. Davis argues that it took the officers several

minutes to arrive at the scene, but Officer Lloyd testified that the witness was

“adamant that they had just turned the corner.” Pl.’s Mem. of Law, Ex. A. at 13. He

further argues that the report of the 911 call stated that the black male had fled in a

green Suburban. Officer Lloyd testified that he felt the witness’s on-site statement

was “ten times more reliable than the 911 call [because s]ometimes the operators

mess up and make mistakes.” Id. at 15. Officer Ramos testified that he did not recall

the green Suburban being mentioned during the call; he acknowledged that it

appeared in the report of the call, but stated that he “just didn’t hear it.” See Pl.’s

Mem. of Law, Ex. B at 81.

      The officers’ credibility was a matter for the jury, not grounds for judgment

as a matter of law or a new trial. Accordingly, Davis’s motion is denied.

      SO ORDERED.


                                              /S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
April 16, 2019
                                          4
